 

VIDEO RIVER NETWORK, INC.

   

Unaudited Proforma Statements of Operations

   

June 30, 2019

                                                   

Video River Networks, Inc.

 

Community Economic Development LLC

 

Eliminations

 

Total

       

 

 

 

 

 

 

 

REVENUE

 

 

 

 

 

 

 

 

 

 

 

Total revenue

 

 $               -  

 

 $                -  

 

 $                -  

 

 $               -  

 

 

 

 

 

 

 

 

 

 

 

EXPENSES:

                   

 

Rent expense

 

 

 

           11,257

 

 

 

           11,257

 

Telephone expense

     

                552

     

                552

 

Other operating expenses

 

 

           29,109

 

 

 

           29,109

                     

 

Total operating expenses

 

 

 

           40,918

 

                     -

 

           40,918

                     

NET LOSS FROM OPERATIONS

 

 

 

          (40,918)

 

                     -

 

         (40,918)

                     

 

 

 

 

 

 

 

 

 

 

 

NET LOSS

   

 $               -  

 

 $       (40,918)

 

 $                -  

 

 $      (40,918)

 

 

 

 

 

 

 

 

 

 

 

Basic and diluted loss per common share

 

 $               -  

 

 $                -  

 

 

 

 $    (0.00029)

                     

Weighted average number of common

             

Shares outstanding basic and diluted

 

  139,153,206

 

                   -  

 

                   -  

 

  139,153,206

                                                                   

The accompanying notes are an integral part of these financial statements

 

--------------------------------------------------------------------------------

 

VIDEO RIVER NETWORK, INC.

   

Unaudited Proforma Balance Sheet

           

June 30, 2019

                                                                               
     

Video River Networks, Inc.

 

Community Economic Development LLC

 

Eliminations

 

Total

   

ASSETS

             

Cash and cash equivalents

 

 $                  -  

 

 $             14,508

 

 

 

 $           14,508

       

 

 

 

 

 

 

 

          Total Current Assets

 

 $                  -  

 

 $             14,508

 

 $                -  

 

 $           14,508

                     

Real Estate Holdings

 

 $                  -  

 

 $        1,415,739

 

 $                -  

 

 $      1,415,739

Fixed Assets

         

                  9,126

     

                9,126

 

Total assets

 

 $                  -  

 

 $      1,439,373

 

 $                -  

 

 $   1,439,373

                     

LIABILITIES AND STOCKHOLDERS' DEFICIT

 

 

 

 

 

 

 

                     

Liabilites:

 

 

 

 

 

 

 

 

 

 

    Current liabilities

     

 $                  -  

 

 $                     -  

     

 $                  -  

    Long-term liabilities

 

 $                  -  

 

 $        1,480,291

 

 $                -  

 

 $      1,480,291

       

 

 

 

 

 

 

 

           Total liabilities

 

 

                       -

 

           1,480,291

 

                     -

 

         1,480,291

                     

 

 

 

 

 

 

 

 

 

 

 

Stockholders' deficit:

                   

Preferred stock, $.001 par value, 1,000,000 shares authorized, 0 issued and
outstanding

 

 

 

 

 

 

                       -

Common stock ($0.0001 par value)

       

                     -

 

                       -

200,000,000 shares authorized, no par

 

 

 

 

 

 

 

139,153,206 issued and outstanding on 06/30/2019, and

         139,153

     

 

 

          139,153

    Additional Paid-in Capital

 

      18,974,719

 

 

 

                   -  

 

       18,974,719

    Accumulated Deficits

 

     (19,113,872)

 

               (40,918)

 

 

 

     (19,154,790)

              Total stockholders' equity

 

 

                     -  

 

               (40,918)

 

                     0

 

            (40,918)

Total liabilities and stockholders' equity

 

 $                  -  

 

 $      1,439,373

#

 $                 0

#

 $   1,439,373

                                                                 

--------------------------------------------------------------------------------

 